Citation Nr: 0116619	
Decision Date: 06/19/01    Archive Date: 06/26/01	

DOCKET NO.  00-25 350	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.


REMAND

The veteran in this case seeks special monthly compensation 
based on loss of use of a creative organ.  In pertinent part, 
it is argued that, as a result of the veteran's service-
connected amenorrhea, she has suffered the loss of the 
ability to procreate, thereby entitling her to an award of 
special monthly compensation.  The Board notes that, in a 
rating decision of November 1998, the RO granted service 
connection (and a 10 percent evaluation) for amenorrhea, on 
the basis that such disability was directly attributable to 
the veteran's service-connected post-traumatic stress 
disorder.  That same rating decision increased the veteran's 
previous 30 percent evaluation for post-traumatic stress 
disorder to 100 percent.

In correspondence of June 29, 1999, the veteran was informed 
that, in conjunction with her claim, she had been scheduled 
for an official VA compensation examination on July 12, 1999.  
In that same correspondence, the veteran was informed that it 
was "very important" that she report for the examination as 
scheduled, and that, should she fail to report for such 
examination, the VA would consider her claim "without benefit 
of evidence from the examination which might be material to 
the outcome of (her) claim."  Finally, the veteran was 
informed that, should she be unable to keep her scheduled 
appointment, she should call 48 hours prior to that 
appointment.

In correspondence of August 3, 1999, the RO was informed by 
QTC Medical Services that the veteran had failed to report 
for her scheduled examination on July 12, 1999.

In correspondence of August 12, 1999, the RO informed the 
veteran that her claim for special monthly compensation based 
on loss of use of a creative organ was denied due to her 
failure to report for her scheduled examination.

In correspondence of August 19, 1999, the veteran's 
accredited representative informed the RO that the veteran 
had never received a notice to report for the examination in 
question, and that, had she received that notice, she would 
"certainly had reported for said examination."  The veteran's 
accredited representative additionally requested that the 
veteran be rescheduled "in order that a proper evaluation 
(could) be rendered regarding her request for entitlement to 
special monthly compensation due to the loss of (use) of a 
creative organ."

In correspondence from the RO dated on August 25, 1999, the 
veteran was informed that she was being scheduled for a VA 
examination, and that she would be notified "of the time and 
place to report for the examination."

In correspondence of February 4, 2000, QTC Medical Services 
informed the veteran that she had been scheduled for an 
official VA compensation examination on February 29, 2000.  
In addition, the veteran was once again informed that, should 
she fail to report for her scheduled examination, the VA 
would consider her claim "without benefit of evidence from 
the examination which might be material to the outcome of 
(her) claim."  Finally, the veteran was once again requested 
to call 48 hours prior to her scheduled appointment should 
she find that she could not make that appointment.

In electronic correspondence of February 22, 2000, QTC 
Medical Services informed the VARO that it had found it 
necessary to cancel their request for a VA examination of the 
veteran, due to the veteran's request to reschedule that 
examination for a point in time more than 30 days in the 
future.

In correspondence of March 14, 2000, the RO informed the 
veteran that her claim for special monthly compensation had 
been denied, based on the fact that she had failed to report 
for her scheduled VA examinations.

In a Notice of Disagreement received on July 18, 2000, the 
veteran stated that she had missed her first appointment (for 
a VA examination) because she had "never received a notice of 
that appointment."  The veteran further stated that, while 
she did receive notice of her "rescheduled" appointment, she 
had called in advance to reschedule her appointment, due to 
the fact that she could not "make the date planned."  
According to the veteran, she was at that time told to expect 
a rescheduled appointment, but instead, received an 
unfavorable VA decision.  According to the veteran, she did 
not, in fact, fail to report for either VA examination, and, 
accordingly, was requesting another appointment for an 
examination for which she was "quite willing to report."

During the course of the veteran's substantive appeal 
received on December 21, 2000, she stated that it was her 
belief that she was entitled to an award of special monthly 
compensation, and that she wished to have an examination "for 
the purpose of establishing evidence which might be material 
to the outcome of her claim."

Based on the aforementioned, there exists some ambiguity as 
to the validity of the basis for denial of the veteran's 
current claim.  From the standpoint of the RO, the veteran 
has failed to report for two official examinations for which 
she has been scheduled, necessitating the denial of her claim 
for special monthly compensation.  From the standpoint of the 
veteran, she never received notice of the first of those VA 
examinations, and, following a request for rescheduling of 
the second examination, was denied "out of hand," without an 
opportunity to undergo examination.

What is initially pertinent here are the contents of the QTC 
letter concerning the February 2000 examination.  It can 
interpreted as allowing for rescheduling of the examination 
irrespective of whether the good cause requirements of 
38 C.F.R. § 3.655 are met.  Further, based on an e-mail 
message in the claims folder, it appears that the stated 
reason for QTC failing to reschedule the February 2000 
examination was that the veteran had requested rescheduling 
more than 30 days in the future.  This requirement was not 
addressed in the letter notifying the veteran of the date, 
time, and place of the February 2000 examination.

Finally, the Board observes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into the law Veterans Claims Assistance Act of 2000 
(VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In light of the aforementioned, the case is REMANDED for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to December 1998 should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.

2.  The veteran should then be afforded a 
VA gynecologic examination in order to 
determine the nature and etiology of her 
claimed loss of use of a creative organ 
(reproductive function).  Copies of the 
actual letters from the VA medical 
facility and/or QTC Medical Services 
scheduling the veteran for the 
aforementioned examination should be 
obtained by the RO from the appropriate 
VA medical facility and/or QTC Medical 
Services, and included in the claims 
folder.  The RO is advised that it is not 
required to believe that a letter sent to 
the correct address of record has not 
been received by a veteran if the letter 
is not returned to the medical facility 
as undeliverable.  The RO is further 
advised, in view of the particular 
experience in this appeal, that the 
letter from the medical facility to the 
veteran concerning the date, time, and 
place of the examination does not have to 
allow for rescheduling if the good cause 
requirements of 38 C.F.R. § 3.655 have 
not been met.  It is suggested that the 
RO advise the medical facility as to what 
the requirements for rescheduling an 
examination are, that those requirements 
be contained in the scheduling letter, 
and that those requirements be adhered 
to.  If the veteran reports for the 
gynecological examination, all clinical 
findings should be reported in detail 
regarding the status of the service-
connected amenorrhea.  At the conclusion 
of the examination, the examiner should 
respond to the following questions:  (a) 
Does the service-connected amenorrhea 
result in the veteran's chronic inability 
to conceive a child?  (b) If the service-
connected amenorrhea does not result in a 
chronic inability to conceive a child, 
please explain in detail the reason why 
that is the case.  The claims file and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.

3.  Should the veteran fail to report for 
the aforementioned examination without 
good cause, the RO should adjudicate her 
current claim consistent with the 
provisions of 38 C.F.R. § 3.655 (2000), 
and deny the claim, and cite the 
provisions of this regulation in the 
supplemental statement of the case 
(SSOC).

4.  I the veteran does report for the 
above gynecologic examination, the RO 
should then readjudicate the veteran's 
claim on the merits..  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




